DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 9/27/2021 is acknowledged. Claim 16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US 20120092123 A1) in view of Dedert (US 5777540 A).
As to claim 1, Goldstein discloses: A surface-mountable thin-film fuse component (Fig. 4A-5) comprising: 
a substrate 402 having a top surface, a first end, and a second end that is spaced apart from the first end in a longitudinal direction; 
a fuse layer 404 (par. 0070) formed over the top surface of the substrate, the fuse layer comprising a thin-film fuse track; and 
an external terminal 442, 444 (par. 0073) disposed along the first end of the substrate and connected with the fuse layer.
Goldstein does not explicitly disclose:

However, Dedert suggests providing:
the external terminal 350 comprising a compliant layer 420 comprising a conductive polymeric composition (col. 4, line 6-20; conductive epoxy/polymeric compositions may be construed as “compliant”; see also claim 5 - silver-filled epoxy);
in order to form an interconnection between the fuse layer and the external terminal (col. 4, line 16-20).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Goldstein as suggested by Dedert, e.g., providing:
the external terminal comprising a compliant layer comprising a conductive polymeric composition;
in order to form an interconnection between the fuse layer and the external terminal.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 2, the obvious modification of Goldstein in view of Dedert above discloses: wherein the conductive polymeric composition comprises an epoxy (col. 4, lines 9 and 16; claim 5; Dedert).
As to claim 3, the obvious modification of Goldstein in view of Dedert above discloses:

As to claim 4, the obvious modification of Goldstein in view of Dedert above discloses:
wherein the conductive particles comprise silver (see claim 5; Dedert).
As to claim 6, the obvious modification of Goldstein in view of Dedert above does not explicitly disclose:
wherein the thin-film fuse track has a thickness in a Z-direction that is less than about 40 microns, the Z-direction being perpendicular to the top surface of the substrate.
However, Goldstein further suggests: 
wherein the thin-film fuse track has a thickness in a Z-direction that is less than about 40 microns (.2-2 microns; par. 0060, 0080), the Z-direction being perpendicular to the top surface of the substrate;
in order to provide an accurate, low-current fuse (par. 0080).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Goldstein in view of Dedert 
wherein the thin-film fuse track has a thickness in a Z-direction that is less than about 40 microns, the Z-direction being perpendicular to the top surface of the substrate;
in order to provide an accurate, low-current fuse.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 7, the obvious modification of Goldstein in view of Dedert above discloses:
wherein the fuse layer further comprises a contact pad 406 (Goldstein) electrically connected with the thin-film fuse track, the contact pad extending to one of the first end or the second end of the substrate and electrically connected with one of the external terminal at the first end.
As to claim 12, the obvious modification of Goldstein in view of Dedert above discloses:
wherein the surface-mountable thin film fuse component comprises a protective layer 412 (par. 0073; Goldstein) formed over the fuse layer.
As to claim 13, the obvious modification of Goldstein in view of Dedert above discloses:
wherein the protective layer comprises glass (par. 0073; Goldstein).
As to claim 14, the obvious modification of Goldstein in view of Dedert above discloses:
wherein the substrate comprises glass (par. 0069; Goldstein).
As to claim 15, the obvious modification of Goldstein in view of Dedert above does not explicitly disclose:
wherein the surface-mountable thin-film fuse component is designed to blow if exposed to a maximum current that ranges from about 0.1 A to about 4 A.
However, Goldstein suggests that there is a need for low current surface mounted fuses having ratings of 0.025 to 0.125 amps and blowing if exposed to a maximum current of 0.06 to 0.5 amps (par. 0010 and 0012).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Goldstein in view of Dedert 
wherein the surface-mountable thin-film fuse component is designed to blow if exposed to a maximum current that ranges from about 0.1 A to about 4 A;
in order to provide a needed current rating.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 5 and 8-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claims 5 and 8-11, the allowability resides in the overall structure of the device as recited in the dependent claims 5, 8, and 10, including all of the limitations of their base claims and intervening claims, and at least in part, because claims 5, 8, and 10 recite the following limitations: 
“wherein: the fuse layer has a fuse layer thickness in a Z-direction that is perpendicular to the top surface of the substrate; the compliant layer has a maximum compliant layer thickness in the longitudinal direction; and a ratio of the fuse layer thickness to the maximum thickness of the compliant layer ranges from about 0.25 to about 100” - claim 5;
“wherein the external terminal comprises a first layer formed over the first end of the substrate and in electrical contact with the contact pad, and wherein the compliant layer is formed over the first layer” - claim 8;
“wherein the external terminal comprises a plated layer over the compliant layer” - claim 10.
The attached PTO-892 disclose related conventional fuse devices, including layer structures and terminal arrangements. However, none of the prior art adequately suggests the compliant layer longitude to fuse layer z-axis ration, or the positional/layer arrangements with respect to the compliant layer.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above claimed elements, in combination with the remaining claim limitations.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/            Examiner, Art Unit 2835